DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 11/30/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/30/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 4, and 6.
Applicant’s amendment left claims 5 and 7-18 as originally filed or previously presented.
Claims 2-3 and 19 are cancelled.
Claims 1 and 4-18, as filed 11/30/2021, are the current claims hereby under examination. 

Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 9, filed 11/30/2021, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive. Claims 4 and 6 have been amended to be dependent from claim 1. Thus, the rejections under 35 USC § 112 have been withdrawn. 

Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1) and in view of Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), and Bogdanski (System in Package: Better performance, smaller footprint).
Regarding Claim 1, Yeshurun discloses a blood glucose monitoring and controlling system ([0134], application is insulin-dependent diabetes in which a closed-loop system could monitor blood glucose levels and deliver an appropriate dosage of insulin), comprising:
[0115], microneedle-based devices for the transport of fluids through a biological barrier shown in Fig. 12) comprising a second microneedle patch (described in depth below), a liquid supplying actuator (described in depth below), a liquid supplying chamber ([0129], a fluid reservoir 130) and a liquid supplying and controlling chip ([0147], dose controller 162), wherein:
the second microneedle patch comprises a plurality of hollow microneedles ([0103], plurality of hollow microneedles and in [0116], front surface 102 provided with an array of outwardly projecting microneedles 104) configured to be attached to and punctured into the skin of the human subject ([0116], penetrating into the biological barrier);
the liquid supplying actuator comprises a liquid injection channel ([0116], plurality of fluid flow channels 106), a second actuating unit ([0118], a piezoelectric actuator 124 mechanically linked to flexible wall 114), a second carrier body ([0116], substrate 100) and a second compressing chamber ([0116], fluid pumping cell 112), 
the second actuating unit is constructed on the second carrier body and covers and seals the second compressing chamber (See Fig. 16, from the figure it is apparent that the wall 114 covers the cell 112 since the wall surrounds the cell and sandwiches the cell between the flexible wall and the second carrier body (which is the material below the solid horizontal line the cell from the channel formed with fluid transfer cell 110), 
the second microneedle patch is attached on the second carrier body (See Fig. 16) and is opposite to the second actuating unit (See Fig. 16, the needles are opposite the wall 114 with respect to a line that separates the front surface 102 seen best in Fig. 11 from the additional element 108 as described in [0016]), and 
the liquid injection channel is in fluid communication with the second microneedle patch and the liquid supplying chamber ([0116], displacement of flexible wall 114 in a predefined direction causes a change in the internal volume of pumping cell 112, resulting in fluid flow through one-way valve 116 and hence fluid transfer between fluid transfer cell 110 and microneedles 104 via fluid flow channels 106 and in [0129], For supply of fluid, such as a drug to be delivered into the body, device preferably also includes a fluid reservoir 130 connected to pumping cell 112 via second one-way valve 118 configured to define a flow direction from reservoir 130 to fluid pumping cell 112); and
and the second actuating unit is actuated to compress the liquid injection channel to conduct liquid transportation ([0129], reciprocal displacement of flexible wall 114 generates net fluid flow between fluid reservoir 130 and fluid transfer cell 1110 (this an obvious typo and should read “110”) via fluid pumping cell 112).
Yeshurun further suggests that the devices could be used in a closed-loop system for insulin-dependent diabetes ([0134], prime example of such an application is insulin-dependent diabetes in which a closed-loop system could monitor blood glucose levels and deliver an appropriate dosage of insulin). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid storing chamber storing a general drug to store an insulin liquid to deliver an appropriate dosage of insulin in a painless and minimally invasive manner (Yeshurun [0134]).
Yeshurun further suggests that the present invention may be used in a system for sampling a fluid withdrawn from a tissue and for delivering a drug to the tissue (See Fig. 26 and [0140]-[0148]). 
Yeshurun then teaches a sensing device ([0143], Sampling device 144 which could be the device shown in Fig. 12) comprising a first microneedle patch (described below), a liquid pumping actuator (described below), a sensor ([0121], sensor 128), and a monitoring and controlling chip ([0144], data processor 152), wherein:
the first microneedle patch comprises a plurality of hollow microneedles configured to be attached to and punctured into skin of a human subject to draw a tissue liquid ([0116], substrate 100 having a front surface 102 provided with an array of outwardly projecting microneedles 104 (described as hollow in [0103]) for penetrating into the biological barrier and in [0121], fluid withdrawn across the biological barrier);
the liquid pumping actuator comprises a liquid guiding channel ([0121], fluid transfer cell 110), a first actuating unit ([0118], a piezoelectric actuator 124 is mechanically linked to flexible wall 114), a first carrier body ([0121], substrate 100), a first compressing chamber ([0121], fluid pumping cell 112),
the liquid guiding channel is in fluid communication with the first microneedle patch ([0116], fluid transfer between fluid transfer cell 110 and microneedles 104 via fluid flow channels 106), and 
the first actuating unit is constructed on the first carrier body and covers and seals the first compressing chamber See Fig. 12, from the figure it is apparent that the wall 114 covers the cell 112 since the wall surrounds the cell and sandwiches the cell between the flexible wall and the second carrier body (which is the material below the solid horizontal line the cell from the channel formed with fluid transfer cell 110, 
the first microneedle patch is attached on the first carrier body (See Fig. 12) and is opposite to the first actuating unit (See Fig. 12, the needles are opposite the wall 114 with respect to a line that separates the front surface 102 seen best in Fig. 11 from the additional element 108 as described in [0016]), and 
first actuating unit is actuated to generate a first pressure difference in the liquid guiding channel to draw the tissue liquid ([0116], displacement of flexible wall 114 in a predefined direction causes a change in the internal volume of pumping cell 112, resulting in fluid flow through one-way valve 116 and hence fluid transfer between fluid transfer cell 110 and microneedles 104 via fluid flow channels 106) and allow the liquid guiding channel to draw the tissue liquid transported by the hollow microneedles ([0120], the device is configured for withdrawal of fluid across the biological barrier, such as for diagnostic sampling. Thus, one-way valve 116 is configured to allow fluid flow selectively from fluid transfer cell 110 to fluid pumping cell 112), 
[0120], fluid transfer cell 110) and a liquid storage channel ([0117], venting cell 120) separately disposed in the first carrier body (See Fig. 12, venting cell and fluid transfer cell are disposed on opposite sides of chamber 112), the first compressing chamber is in fluid communication with the inlet channel and the liquid storage channel ([0117], valves 116 and 118 (imply fluid connection and connect compressing chamber 112 to inlet channel 110 and storage channel 120));
the sensor is in communication with the liquid guiding channel ([0121], at least one sensor 128, associated with either fluid transfer cell 110 or fluid pumping cell 112) to measure a blood glucose level in the tissue liquid ([0124], following table lists a range of substances which can be measured by this technique, and indicates the corresponding enzyme to be used…Glucose) and transmits a measured data of the blood glucose level ([0121], connected to a local diagnosis system, or can be associated with a communications system which is configured to transmit data associated with the output) to the monitoring and controlling chip (in the system described in [0142], configured to generate an output indicative of at least one parameter associated with fluid withdrawn across the biological barrier. A communications system 148, associated with sensor 146, is configured to transmit data associated with the sensor output). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the embodiment of a closed-loop insulin delivery system suggested in [0134] with the delivery device shown in Fig. 16 and the sensing device shown in Fig. 12 to achieve the system shown in Fig. 26 to achieve a process a controlled drug delivery that is painless and minimally invasive ([0134]).
Yeshurun further teaches that a monitoring and controlling chip generates information by calculating the measured data and transmits a notification of the information ([0144], additional data processor 152 may be provided to process the output of sensor 146 to generate the data for transmission. Typical processing steps include A/D conversion and derivation of various quantitative parameters from the output, either by calculation or by use of look-up tables) and that a liquid supplying and controlling chip receives the notification of the information transmitted from the monitoring and controlling chip of the detecting device ([0147], communications system 148 transfers received dosage information to a dose controller 162 which actuates a drug delivery device 164 to deliver a required quantity of a drug from a reservoir 166 into the tissue 142) so as to actuate the second actuating unit (actuating the drug delivery device (which is the device described above) would include actuating the wall 114 with piezoelectric actuator 124) of the liquid supplying device so that a second pressure difference is generated in the liquid injection channel to transport the liquid stored in the liquid supplying chamber and guide the liquid to the hollow microneedles ([0116], displacement of flexible wall 114 in a predefined direction causes a change in the internal volume of pumping cell 112, resulting in fluid flow through one-way valve 116 and hence fluid transfer between fluid transfer cell 110 and microneedles 104 via fluid flow channels 106 and in [0129], For supply of fluid, such as a drug to be delivered into the body, device preferably also includes a fluid reservoir 130 connected to pumping cell 112 via second one-way valve 118 configured to define a flow direction from reservoir 130 to fluid pumping cell 112), thereby injecting the insulin liquid into subcutaneous tissue of the human subject to stabilize the blood glucose level ([0134], deliver an appropriate dosage of insulin. One of ordinary skill in the art would understand that injecting insulin has the effect of stabilizing blood glucose levels in a closed-loop system). 
However, Yeshurun does not explicitly teach that the sensed and transmitted information is blood glucose level information. 
Magni teaches a system and method for providing optimal insulin injections to a subject that includes the monitoring and controlling chip generates blood glucose level information by calculating the measured data (CGM 10 takes a reading from body 16 that includes information in the form of glucose level 24) and transmits a notification of the blood glucose level information (CGM 10 communicates to controller 12); and the liquid supplying and controlling chip receives the notification of the blood glucose level information transmitted from the monitoring and controlling chip of the detecting device (Controller 12 communicates with insulin pump 14, leading insulin pump 14 to deliver insulin 22 to the body 16). It would have been obvious before the effective filing date of the claimed invention to modify the sensing and delivering system taught in Yeshurun to include the connectivity through chips taught by Magni to deliver optimal insulin injections to a subject to safely regulate glucose concertation (Magni Abstract). One of ordinary skill in the art would recognize that combining the prior art elements of a liquid sensing device with a liquid delivering device through a processor that can determine how much liquid to deliver would yield the predictable result of an efficient glucose monitor. 
However, Yeshurun does not explicitly teach a detecting device comprising a liquid storage chamber, the liquid storage channel is in fluid communication with the liquid storage chamber, and the sensor is disposed in the liquid storage chamber. 
Bernstein teaches a detecting device comprising a liquid storage chamber ([0099], sensing chamber 97), a liquid storage channel ([0101], fluidic channel 99) is in fluid communication with the liquid storage chamber ([0101], in fluidic communication with fluid transporter 92 via fluidic channel 99 is chamber 97), and a sensor is disposed in the liquid storage chamber ([0099], sensing chamber 97 may contain agents such as particles, enzymes, dyes, etc., for analyzing bodily fluids, such as interstitial fluid or blood). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the channels and chamber as taught by Yeshurun to include the sensor in the liquid storing chamber as taught by Bernstein to control withdrawal of the fluid using a self-contained vacuum (Bernstein [0099]). One of ordinary skill in the art would recognize that including a chamber containing the sensor separate from the compressing chamber would be an obvious design choice made to optimize the performance of the design by minimizing the disturbance to the sensor from the actuation of the chamber. 
[0121], Sensor 128 is preferably an integrated structure formed on substrate 100) and that a vast range of on-chip diagnostic sensors are known, starting from the simplest of conductivity sensors and extending up to "micro total analytical systems" (Micro TAS) or "lab on chip" devices ([0122]). 
Gu teaches a blood glucose sensing device ([0015], consumer applications including, but not limited to, biological sensing, such as blood glucose sensing) wherein a sensor is packaged in a system-in-package ([0015], the sensor controller 201 can be part of an integrated circuit, including but not limited to system-in-package (SIP)… the integrated circuit sensor controller can also include sensing electronics). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choice a system-in-package sensors as taught by Gu as the sensor of choice for the specific application as disclosed by Yeshurun to reduce board area, cost, and weight (which are known benefits of SiP sensors as taught by Bogdanski). One of ordinary skill in the art would recognize that choosing a specific sensor structure, such as a system-in-package, would be a mere design choice that would be obvious to make to optimize some aspect of the device, such as by reducing the size or weight. 

Regarding Claim 6, Yeshurun further teaches wherein a valve membrane ([0117], valves 116 and 118) is disposed in the inlet channel (valve 116 in Fig. 12) and the liquid storage channel (Valve 118 in Fig. 12) to control an open / closed state of the inlet channel and the liquid storage channel ([0117], direction of valves 116 and 118 are chosen such that reciprocal displacement of flexible wall 114 may be used to generate net fluid flow between the fluid pumping cell 112 and fluid transfer cell 110).

[0116], fluid transfer cell 110) and a liquid guiding channel (in Fig. 16 the volume between the valve 118 and the reservoir 130 is the liquid guiding channel since it guides the liquid form the reservoir to the needles via the pumping cell) separately disposed in the second carrier body (See Fig. 16, both are disposed on the bottom substrate sandwiched with the flexible wall 114), the second compressing chamber is in fluid communication with the outlet channel and the liquid guiding channel ([0129], fluid reservoir 130 connected to pumping cell 112 via second one-way valve 118 configured to define a flow direction from reservoir 130 to fluid pumping cell 112. As a result of this structure, reciprocal displacement of flexible wall 114 generates net fluid flow between fluid reservoir 130 and fluid transfer cell 1110 (this an obvious typo and should read “110”) via fluid pumping cell 112).

Regarding Claim 9, Yeshurun further discloses wherein a valve membrane is disposed in the outlet channel and the liquid guiding channel to control an open / closed state of the outlet channel and the liquid guiding channel ([0128], valve 116 is configured to allow fluid flow selectively from fluid pumping cell 112 to fluid transfer cell 110 and in [0129], fluid reservoir 130 connected to pumping cell 112 via second one-way valve 118 configured to define a flow direction from reservoir 130 to fluid pumping cell 112). 

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), and Bogdanski  (System in Package: Better performance, smaller footprint) as applied to claims 1 and 8 above, and further in view of Huang (US 20130225956 A1).
Regarding Claim 4, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 1 as described above, wherein Bernstein further teaches a monitoring and [0242], “computer circuit may cause activation of the fluid transporter in module 11, and/or piercing of vacuum chamber 23”). 
However, modified Yeshurun does not teach the monitoring and controlling chip is packaged in a system-in-package manner on the first carrier body, receives the measured data from the sensor to generate the blood glucose level information by calculating the measured data and comprises a transmitting module for transmitting the notification of the blood glucose level information. Huang teaches a microneedle assembly wherein the monitoring and controlling chip is packaged in a system-in-package manner on the first carrier body ([0042], system-in-package assembly), receives the measured data ([0036] signal processing unit 30) from the sensor to generate the blood glucose level information by calculating the measured data and comprises a transmitting module for transmitting the notification of the blood glucose level information ([0039], wireless transmission unit may transmit the sensor signal). It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yeshurun to include the system-in-package assembly of Huang to create a device that can transmit measured signals and receive instructing signals (Huang [0010]). One of ordinary skill in the art would recognize that including this hardware limitation as taught by Huang would yield predictable result of being able to carry out the system shown in Yeshurun Fig. 26. 
	
Regarding Claim 5, Magni further teaches that a transmitting module is a wireless transmission module (“Unidirectional wireless connection 28”), wherein the wireless transmission module is at least one selected from the group consisting of a Wi-Fi module, a Bluetooth module, an RF module and an NFC module (“Unidirectional wireless connection 28 may take the form of 802.1 Ix, Bluetooth, RF, or any means of wireless communications”). It would have been obvious before the effective filing date of the claimed invention to substitute the wired connection between the glucose monitor and the insulin 
	
Regarding Claim 11, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 8 as described above, and Magni further discloses that a receiving module for receiving the notification of the blood glucose level information transmitted from the monitor and controlling chip of the detecting device so as to control an actuation of the second actuating unit of the liquid supplying device (Controller 12 communicates with insulin pump 14 through another unidirectional wireless connection 28, leading insulin pump 14 to deliver insulin 22 to the body 16. The insulin pump may be any insulin pump).
However, modified Yeshurun does not teach that the liquid supplying and controlling chip of the liquid supplying device is packaged in a system-in-package manner on the second carrier body. Huang teaches a microneedle array wherein the liquid supplying and controlling chip of the liquid supplying device is packaged in a system-in-package manner on the second carrier body ([0042], system-in-package assembly). It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yeshurun to include the system-in-package assembly of Huang to create a device that can transmit measured signals outward and to receive instructing signals (Huang [0010]). One of ordinary skill in the art would recognize that including this hardware limitation would yield predictable results.

Regarding Claim 12, Magni further teaches the receiving module is a wireless transmission module (Fig. 2, “Unidirectional wireless connection 28”), wherein the wireless transmission module is at least one selected from the group consisting of a Wi-Fi module, a Bluetooth module, an RF module and an NFC module (Fig. 2, “Unidirectional wireless connection 28 may take the form of 802.1 Ix, Bluetooth, RF, or any means of wireless communications”). It would have been obvious before the effective filing date of the claimed invention to substitute the wired connection between the glucose monitor and the insulin pump taught by Magni for a wireless connection through chips taught by Magni as such substitution is merely a design choice well known in the art.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), and Bogdanski  (System in Package: Better performance, smaller footprint) as applied to claims 6 and claim 9 above, and in further view of Chen (US 8105057 B2).
Regarding Claim 7, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 6 as described above and Yeshurun suggests that reservoir 130 is preferably configured to avoid producing a significant back-pressure against operation of the pumping cell and that this may most readily be achieved by using a flexible or otherwise variable-volume reservoir ([0130]). 
However, modified Yeshurun does not explicitly teach wherein the first carrier body further comprises a convex structure in each of the inlet channel and the liquid storage channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the tissue fluid from flowing back. Chen teaches that the first carrier body further comprises a convex structure (Col.9 lines 26-32, sealing ring 26 in recess 217a) in each of the inlet channel and the liquid storage channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the tissue fluid from flowing back (Col. 9 lines 35-38, pre-force results in a stronger seal and prevent flow back). It would have been obvious to one having ordinary skill in the art to modify the glucose sensing and insulin injecting device taught by Yeshurun to include the convex structure of Chen to apply a perforce that results in a stronger sealing effect to prevent the fluid from being returned back (Chen Col. 9 lines 37-38). One of ordinary skill in the art would recognize that modifying the valve of Yeshurun with the convex structure would yield the predictable result of increasing the pre-force and preventing flow back. 

Regarding Claim 10, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 9 as described above. Yeshurun suggests that reservoir 130 is preferably configured to avoid producing a significant back-pressure against operation of the pumping cell and that this may most readily be achieved by using a flexible or otherwise variable-volume reservoir ([0130]).
However, modified Yeshurun does not explicitly teach wherein the second carrier body further comprises a convex structure in each of the outlet channel and the liquid guiding channel, and the convex structure is configured to provide a pre- force when the valve membrane is abutting against the convex structure, thereby preventing the insulin liquid from flowing back. Chen teaches that a second carrier body further comprises a convex structure (Col.9 lines 26-32, sealing ring 26 in recess 217a) in each of the outlet channel and the liquid guiding channel, and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the insulin liquid from flowing back (Col. 9 lines 35-38, pre-force results in a stronger seal and prevent flow back). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensing and insulin injecting device taught by Yeshurun to include the convex structure of Chen to apply a perforce that results in a stronger sealing effect to prevent the fluid from being returned back (Chen Col. 9 lines 37-38). One of ordinary skill in the art would recognize that modifying the valve of Bernstein with the convex structure would yield the predictable result of increasing the pre-force and preventing flow back.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), and Bogdanski  (System in Package: Better performance, smaller footprint) as applied to Claim 1 above, and in further view of Todd (US 20150202418 A1).
Regarding Claim 13, Yeshurun further teaches wherein the plural hollow microneedles of the first microneedle patch are arranged in a first array, the plural hollow microneedles of the second microneedle patch are arranged in a second array ([0116], front surface 102 provided with an array of outwardly projecting microneedles 104. Fig. 12 shows the first array in the detecting device and Fig. 16 shows the second array in the supplying device).
However, Yeshurun does not teach wherein each of the plural hollow microneedles of the first microneedle patch and the second microneedle patch has an internal diameter ranging from 10pm to 550pm and a length ranging from 400pm to 900pm, and any two adjacent ones of the plural hollow microneedles are spaced from each other a distance greater than 200pm, wherein the plural hollow microneedles of the first microneedle patch and the second microneedle patch are made of silicon dioxide. Todd teaches an apparatus wherein each of the plural hollow microneedles of the first microneedle patch and the second microneedle patch has an internal diameter ranging from 10pm to 550pm (“the opening can be of any appropriate size or suitable shape and may extend to a size up to 500 pm”) and a length ranging from 400pm to 900pm (“microneedle was 700 pm in length”),  and any two adjacent ones of the plural hollow microneedles are spaced from each other a distance greater than 200pm (11x11 array of microneedles on a 1.5x1.5 cm patch requires greater than 200pm spacing), wherein the plural hollow microneedles of the first microneedle patch and the second microneedle patch are made of silicon dioxide (Silica, also known as silicon dioxide). It would have been obvious before the effective filing date of the claimed invention to modify the microneedles disclosed in Yeshurun to fall within the parameters taught in Todd to allow for the needles to penetrate the stratum corneum and entering the epidermis for drug delivery in a bloodless and painless way (Todd [0026]). One of ordinary skill in the art would recognize that features such as the length may be selected for the Todd [0084]) and the inner diameter may be selected to prevent the microneedle from becoming blocked (Todd [0079]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), and Bogdanski  (System in Package: Better performance, smaller footprint) as applied to Claim 1 above, and in further view of Najafi (US 7008193 B2).
Regarding Claim 14, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 1. 
However, modified Yeshurun does not teach the liquid supplying chamber has a liquid supplying outlet, and a switch valve is disposed in the liquid supplying outlet, wherein the switch valve comprises a stationary component, a sealing component and a displacement component, wherein the displacement component is disposed between the stationary component and the sealing component, and the stationary component, the displacement component and the sealing component each contain plural orifices, wherein the plural orifices of the stationary component are aligned with the plural orifices of the displacement component, and the plural orifices of the sealing component are misaligned with the plural orifices of the stationary component. Najafi teaches a liquid supplying chamber has a liquid supplying outlet, and a switch valve (Col. 10 line 30, microvalve 90) is disposed in the liquid supplying outlet, wherein the switch valve comprises a stationary component (Col. 10 lines 30-39, electrode 93 in Figs. 9a-c), a sealing component (Col. 10 lines 30-39, electrode 92 in Figs. 9a-c) and a displacement component (Col. 10 lines 30-39, membrane 91 in Figs. 9a-c), wherein the displacement component is disposed between the stationary component and the sealing component (See Figs. 9a-c), and the stationary component, the displacement component and the sealing component each contain plural orifices (See Figs. 9a-c), wherein the plural orifices of the stationary component are aligned with the Col. 10 lines 33-36, This arrangement allows the gas to flow through the bottom electrode holes, through the bottom electrode/membrane gap, and out through the membrane and top electrode hole). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid chamber of Yeshurun to include the valve assembly taught in Najafi to shorten the membrane response time and have better sealing (Najafi [0085]). One of ordinary skill in the art would recognize that using a similar valve as taught in Najafi for the valves taught by Yeshurun would yield predictable results. 

Regarding Claim 15, Najafi further teaches the displacement component (Col. 10 line 33, membrane 91) is made of a charged material, and the stationary component (Col. 10 line 33, electrode 92) is made of a bipolar conductive material, wherein the displacement component and the stationary component are maintained in opposite polarity (Col. 10 line 43, double electrode allows for push/pull implying opposite charges), and the displacement component moves toward the stationary component so that the switch valve is in the open state (Fig. 9a, Membrane 91 pulled towards electrode 92 allowing flow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid chamber of Bernstein to include the valve assembly taught in Najafi to shorten the membrane response time and have better sealing (Najafi [0085]). One of ordinary skill in the art would recognize that using a similar valve as taught in Najafi in the chamber Bernstein would yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), Bogdanski  (System in Package: Better performance, smaller footprint), and Najafi (US 7008193 B2) as applied in claim 14 above, and in further view of Kim (“An Integrated Electrostatic Peristaltic 18-Stage Gas Micropump With Active Microvalves”).
Regarding Claim 16, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 14 as described above. 
However, modified Yeshurun does not teach wherein the displacement component is made of a charged material, and the stationary component is made of a bipolar conductive material, wherein the displacement component and the stationary component are maintained in the same polarity and the displacement component moves toward the sealing component so that the switch valve is in the closed state. Kim teaches a microvalve structure wherein the displacement component (valve membrane, Fig. 3 Right) is made of a charged material (membrane materials: Parylene outside with Cr/Au/Cr inside), and the stationary component is made of a bipolar conductive material (boron-doping provided electrical conductivity for electrodes), wherein the displacement component and the stationary component are maintained in the same polarity (Fig. 3 top shows negative signal and correlates to valve closing in Fig 3 top) and the displacement component moves toward the sealing component so that the switch valve is in the closed state (Fig. 2(c), bottom electrode pulls membrane and microvalve becomes closed). It would have been obvious before the effective filing date of the claimed invention to modify the valve taught in Najafi to include the materials taught in Kim to allow for control over how long the valve is held either open or closed (Kim Section III paragraph 2). One of ordinary skill in the art would recognize that applying this known method would yield predictable results. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Yeshurun (US 20040019331 A1), Magni (US 20100262117 A1), Bernstein (US 20110105952 A1), Gu (US 20180321187 A1), Bogdanski  (System in Package: Better performance, smaller footprint), and Najafi (US 7008193 B2) as applied in claim 14 above, and in further view of Kim (“An Integrated Electrostatic Peristaltic 18-Stage Gas Micropump With Active Microvalves”) and Katz (“Magneto‐switchable Electrodes and Electrochemical Systems”).
Regarding Claim 17, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 14. 
However, modified Yeshurun does not teach wherein the displacement component is made of a magnetic material, and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control, wherein the displacement component and the stationary component are maintained in opposite polarity, and the displacement component moves toward the stationary component so that the switching valve is in the open sate. Kim teaches a microvalve assembly wherein the displacement component is made of a magnetic material (membrane materials: Parylene outside with Cr/Au/Cr inside), wherein the displacement component and the stationary component are maintained in opposite polarity, and the displacement component moves toward the stationary component so that the switching valve is in the open sate (Fig. 3 top section (b) shows positive voltage corresponding to the valve open in Fig. 3 bottom (b)). 
However, Kim does not teach the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control. Katz teaches electrodes that are magneto-switchable wherein stationary component is made of an electromagnet material whose magnetic polarity is changeable under control (Introduction, “activity of the switchable electrodes was usually controlled by physical signals”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Najafi to include the valve of Kim to allow for control over how long the valve is held either open or closed (Kim Section III paragraph 2) and to further modify the electrodes as taught in Katz to allow switchable/tunable properties of the functional interfaces controlled by external signals (Katz introduction). One of ordinary skill would recognize the simple substitution of the electrodes taught in Kim with the controllable electrodes of Katz 

Regarding Claim 18, modified Yeshurun teaches the blood glucose monitoring and controlling system according to claim 14.
However, modified Yeshurun does not teach the displacement component is made of a magnetic material, and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control, wherein the displacement component and the stationary component are maintained in the same polarity, and the displacement component moves toward the sealing component so that the switching valve is in the closed state. Kim teaches a microvalve assembly wherein the displacement component is made of a magnetic material (membrane materials: Parylene outside with Cr/Au/Cr inside), and the displacement component and the stationary component are maintained in the same polarity (Fig. 3 top shows negative signal and correlates to valve closing in Fig 3 top), and the displacement component moves toward the sealing component so that the switching valve is in the closed state (Fig. 2(c), bottom electrode pulls membrane and microvalve becomes closed). It would have been obvious before the effective filing date of the claimed invention to modify the valve taught in Najafi to include the materials taught in Kim to allow for control over how long the valve is held either open or closed.
However, Kim does not teach and the stationary component is made of an electromagnet material whose magnetic polarity is changeable under control. Katz teaches electrodes that are magneto-switchable wherein stationary component is made of an electromagnet material whose magnetic polarity is changeable under control (Introduction, “activity of the switchable electrodes was usually controlled by physical signals”). It would have been obvious before the effective filing date of the claimed invention to modify the electrode layer taught in Kim to include the magnetic control of Katz to Katz introduction). One of ordinary skill in the art would recognize the simple substitution of the controllable electrode of Katz with those of Kim would yield predictable results.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The applicant argues that the arrangement of the microneedles 104 of Yeshurun is different from the present disclosure and that Yeshurun fails to disclose or teach the feature "the first microneedle patch is attached on the first carrier body and is opposite to the first actuating unit" as recited in claim 1 of the present disclosure because the microneedles 104 are disposed at one side of the front surface 102, and are misaligned with the fluid pumping cell 112. The examiner disagrees with the applicant’s interpretation of the word “opposite.” The broadest reasonable interpretation of “opposite” does not require that the elements are aligned. Meriam-Webster defines opposite as “set over against something that is at the other end or side of an intervening line or space.” The actuating unit and microneedles as disclosed by Yeshurun are disposed opposite a line that separates the substrate 102, which the needles are disposed on, from the outer substrate 108, which the actuating unit is formed within, as seen best in Fig. 11. There is no indication in the claims that alignment is required or what degree of alignment is required. 
The applicant’s additional arguments are directed to the newly included limitations and have been addressed with additional prior art not previously relied upon. As such, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yairi (20090259176 A1) teaches an actuating unit directly opposite a needle patch which is best seen in Fig. 4B. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791